                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

CHRIS JENSEN                                                                           PLANTIFF

v.                                Case No. 4:18-cv-00568-KGB

RACERS INC., LLC, and WITKOWSKI
FAMILY LIMITED PARTNERSHIP                                                        DEFENDANTS

                                             ORDER

       Before the Court is a joint stipulation of dismissal with prejudice filed by plaintiff Chris

Jensen and defendant Racers Inc., LLC, and Witkowski Family Limited Partnership (Dkt. No. 7).

The parties represent that they have entered into a settlement agreement and that, except as set

forth in the settlement agreement, all parties shall bear their own attorneys’ fees and costs (Id.).

The joint stipulation accords with the terms of Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure. For good cause shown, the Court adopts the joint stipulation of dismissal with

prejudice (Dkt. No. 7). The action is dismissed with prejudice, with all parties to bear their own

attorneys’ fees and costs, except as set forth in the settlement agreement.

       So ordered this 1st day of May, 2019.



                                                  Kristine G. Baker
                                                  United States District Judge
